OFFICE   OF THE     ATTORNEY     GENERAL   OF   TEXAS
                                 AUSTIN




Honorable Bert Ford,    Adnlinicitrator
Texas Liquor Control    Fmclrd
Austin, Texas
Demr Sirs




            We are pleased    to
o inion front this   departaont.
t Ke question   which you have     p
are therefore    taking the 1
rollers1


                                                nt s ter   upon




            vbe ComptrolL8r ei Publba ;reeounts haa
      raised the question a$ to whether OF not the
      phraseology or this seotlon does in faot pro-
      vide a epealfia  appropriation to the Tazae
     Liquor Control Board for the purposes      speOlfle&
     in tha aeatlon.
           We aan recall mfm appropriations       heretofore
     made under provisions     6Ll lar to those oontained
     in this Aot, for which reason it was not antiai-
     pate4 that any question mu14 arise with respeot
     to this matter,    Aoting   under that assuaaptlon,
     e6mmltmentcr have alre@dJr been medo an4 the number
     of auditor8 pmlded      have already been employed.
     We have aleo arranged Sor and had printed the
     preaOr%ptiOn t8x St&Apt3and htiY8 iWUrr86 other
     expenoaa under this Aot.      For these raaeons It
     1s tiportant   that we know as q~ulakly a6 possible
     whether a' vali.4 appropriation   has been lpade and
     mwld   appreaiate your adyiafng this oftiae     and
     that of the Comptroller of Publie Aooounts a6
     quiotiy au pe66ible.r
            The termiaolo f ln Beetion 3 0s Artiale Ix or
mull8 Blll 8 "b8iOY8 al f OOation of Sunds darlyad irclll the
pesorlptlon     staap tax herein levied* refers to Seation 8
of Artiale IX whldh reads Wmd8 derlred from the preaerip-
tlon stanp tax herein levied shall be allooated      a6 herein-
after provided in this Aat.*     Thla in turn refrra   to Artlole
X of Bouse Bill 8 which alloaates      the funds In part to'ths
Available Sohool Fund an4 in part to a RalaaranOe fund in
the Treasury"..
           The nmmlfeat purpom of the Legislature     in SoOtiOn
3 was to appropriate    "maoh fwid6 a6 may be nooesearJI(( SOP the
a4dltlonal  and requlslte   admlnl6tratlon whioh would baaome
waeewry.
            We must therefore determine It seotlon 3 or Artiole
IX O? Eouee Bill 8 oonstltutee    a euttiolant   and valid appro-
priation in the light of Se&ion 6 of Artlola VIII of the
Constitution   of Texas whloh read6 aa foll.awsI
          "No money shall be drawn ?rom the Treaasuxg
     but in pursuance of speclflo  appropriations    msde
     by law: nor shall any appropriation   of' awne)' be
     &de f&r a longer teim than -~two (S) yeare. :. .*
          we shed1 first     diaaues the question 0i whether thle
attempted appropriation    Ooapllea  with tho Constitutional re-
qulrement that  it be   speolrlo.
-norable      Bert Ford,   AdalnlIMator,   Page S


           In Atkins T. State ZIighwap Department, 201 8. 1.
226, the mstln Court of ClvIl Ap enl8 oonsldered      this quba-
tlon in relation   to an approprlot f on deaorlbe4 Ln the aourt’s
opinion as follows:
                *AU funds oomlng into the handa OS the Highway
         Commlmion, derived from the Registration        Fees here-
         inbefore     protided for, or from other souroes,   ais
         oolleotsd,      shall be depoelted with the State Trw-
         surer to the credit      of a apeoial fund designated as
         the ‘steta, lUghway mar         ma &all be pal4 (out)
         only* la the manner prov 1ded in the AOt an4 for pur-
         pOWS     6tated.
              After revlewlng the hlrtorfoal  praatloa of the Leg&a-
lature     in appropriating  in auoh manner, the Court aoneludoaI
               We think the Lugi8lature had the power to
       make the appropriation,    here Involved, in the
       mmner thet it did, and we hold that the pto-
       rlslons   oi the A& In re@rd thereto eonstibuto
       R vdia 5ppsopriatlon    of the funds nmntloned to
       a04 for the purposes stated in the Aat. It I8
       not to be underetood, however, that we hold the
       ap roprintlon   Good for a longer term than two
        (27 paam* . .*
              In Tiokle v. Finley,     91 Tex, 4%,   483,   it was aaid
by   the   Suprem   Court I
              *ft is alaar, t&t 6n appropriation        need, not
         be made lk the general approprlatlon     bill.    It 161
         also true, that no speoifI@ woords are neoeseary ln
         order to make an appropriation;    and it may be Bon-
         oedea, as 0.3ntdie4, t&t an appropriation map be
         made by l;:.~lioation when thi+ language eplployed
         le~¶~ to t&o belief    that such *Pa8 the intent of
         the LegisLature.    , .”
           ;ryaln it was declared by the Supreme Court, apealc-
1nC through Zr. Justioe Crltz, in National Blsouit   Company
Y. state,  136 S. W. (2d) 689, 693t
               *AB just stated, one of the provisions    Of
         Seotlon 0 of Artlale 8 of our Conatltutlon     re-
         qulres all appropriations   of money out of the
         State Treasury to be speaiflo.    It is settled
anorable        Bcirt Ford,   Administrator,     Pago 4



       that no partloular     form OS words 1s require4 to
        renderan   approprlatlon   epeolflo   wlthin the mean-
       znof    the constitutlonal    provielon    under dleous-
               It is suffl~lent    if the Legislature    author-
       lms'the    expenditure by law, and spaoltles      the
       purpose for whiah the approprfatlon        Is amdo. m
       appropriation   oan be mado for all funds oolp~
       from certain souross and drposlted       in a epeelal
       fuud ror a designated purpose.        Za mash imMienee8,
       It Is not neoeesary for the appropriating        Aat to
       name a oertaln 6um or even e eertaln maximum sum.
       38 Tex. hr.     pp. 844-845, 860. W, aud authorl-
       ties there ai ted."
          At page 644 of Tex, fur., Vol. 98, olted                   by the
Supraum Court In the foregoing oeae, it is veldt
              "The approprlatlon      need not, however, be mdr
       ia       general appropriatfon
              the                          bill   nor lr enj par-
       ticular   form of wurdSl required.       ft 16 sufflolent
       if the Legislature     euthorlree    the expenditure      by
       law, and specifies     the puxpoae ior whioh the appre-
       prlation    Is made.*
          Cited in support or the text are the 6e8e8 of Tm-
reU I. Spark8, 104 Tex. 191, l88 8. W. 1619, b the $uprrro
Oourt, ana Cherokee Countr f. Odea 997 8. 9. % 5S frevermd
on other grounds, 15 S. n. (Ed) &5&), In the letter  aem lX
Wa8   raid;

                *It i@ oufflolent    if the Le&rlatUe           apther-
       ioes     by au appropriete.law     the expendltuse,         and
       fix%8     some lieritation  ~11~013the aPOunt.*
           In the Terre11 aa8e, the             80 FIIL~ Court     oonstruad
aa epproprlatlon  which Wa8 tri the            f0 lf owing   bULgUyY8l

             “for the purpose of enforoing      any and all
       laws of the State, CC Texas, and far ths purpare
       of paying any ana all neaeasary      expense8 in bring-
       lag suits or paying mp58er       In proseauting     8apI,
       there 16 hereby approprleted~out      or any m58y in
       the state Treasury,    not otherwl8e   appropriated,
       the 8ura of Twenty-fire   Thousand Dollar6 (#95,000)
       or 80 muah thereof a8 may be noOe88ary, to be U-
       pend& under the dirsdtloii     of the kttorney.General
gonorable   Bert Ford,   admlnlstrator,   I-age 5


     by and with the approval Of the GovernoF, and to
     be paid upon warrants drawn by the ComptrolJer
     o? i;ubllc lraOounts on vouchers approved by b&
     Attorney General."
            PertaInIn&   thereto,   the Supreme Court sala:
            *We are of the opinion that the Aot of the
     31st Leglsl.ature which is oopled above Is euffl-
     oiently speolflo   In making the appropriation  there-
     ln mentimed ana is not vlolatlre     of Seation 6,
     .+xtlale VIxr, of the COn8titutiOn."
            Adrertlaa; to Seotlon 3 of nrtlale     XX of House sll   8,
the fo~crwing Is ap uantr       (I) The Legl8leture    ha8 eutheited
the expenditure    by %w*, (2) it has epeolfled     the purposes fop
whiOh the approprlatlon    is made; (3) it ha8 limited the a&e-           "
priatlon  to the sum8 necessary to a0ooPspllsh the 8peciXled
admlnl8tratlve    cots.  The Supreme Court awlarea      In the National
Bi8Ouit Company Oa8e that it lo nOt nsoe8sary for the appro-
priation  to nams a aerta5.n 8um or a maximumsum.
          Under the authority       of the oaaee whioh sm hate re-
viewed, It 1~ our opinion that       the appropriation   In Seotlm    S
of Art1018 Ix of House Bill 8       Of the 47th Legislature   is suf-
fiolently 8peOlflc wlthln the       requirements of the Constitution
of Texar.
            We turn now to the question of whether the appro-
prlatlon may be~upheld under the pr0v18lon of SeetlOn 6 Of
Article VIXI of the Conetltut$on whloh provides that     no ap-
propriation   of meney shall be llyIda far a longer term than
two yeare.
          seotlon 8 0i Artlole     fI of BouM Bill 8 dOe8 5Ot
expreesly mik0 an eppraprlatlon      for a two year term nor for
any term aertain.    It Is,  haersr      olear that Art1816 XX
would beoome effeotlre   thirty   (301 days fros the effeotlva
date of House 313,.6+

           Xt IS also !mnlreet    that the admlnlstration~~of brtl-
01s IX wuuld be required lnmedlat%Ly in the partioulars        pro-
vided for In Seotlon 3 therabf.      A new tax we0  leviedi  it  wa8
to be paid by the afflxatlon    of tax stamps and these 8talPp8
nould have to be BeaUred; new xevenues tRotid be reoaired        ad-
ditional  employees and auditors would have to be employ0 d $ and
new forms, records   and regulations   would become essential.
&norable      Bsrt   Ford,     Mmlnistratm,      Page 6


              Iii the YOTy      llatUl’0  Of Artiah   E,   anb   Of   &use   BiU
8   Itself,   we nwreaearily         must  eonolude
                                        thst the Legislature
appropriated to the Texas Liquor Control Board the funds neoes-
sary for the administration of the Artiole  Immediately upon                       .
the effectfve date thereof.
             This being true,  together with the faot that the
L@.slature     did not expressly preeoribe the tern of the ap-
propriatlon,    may It be upheld, although not for longer than
a two year term? We t&Ink 80.
           In Opinion MO. O-3621, this departpasnt reaently held
that an appropriation  iOr  an apparent period of longer than
two years nri~ynone the lees be valid for a tw year term, al-
though ino ratlve thereafter.     We beli.ere that the prlnoiples
announoed G Opinion HO, O-3Ml are likewlee      appllaable  to the
question at hand.
              The Constitution    prohibits   an approprlatlon   for a
longer    period than t*rr, year8 to prevent one Legislature        from
 direatlng    and oontrolling    the expenditure of State fiuwls be-
 yond the omtrol     of a subsequent &gloluture.         This 18 the
 fundamental prlneiple      involved,    Constant rlgilanoe    over the
 finances oi the State is thereby aahiov6dr          Mistakes of one
 Legislature    in authorlzlng    the expandlture of money may bo
 oorreoted by the subsequent Leglslatura.          Therefore It -1s hot
 oontrary to the Constitutional       principle   enunciated in Yeo-
 tlon 6 of Artiole VXII of the Constitution         OS Texas to hold
'that an approprIatIon      by one LegI8lature    bt no fixed duration
may be upheld'for      not longer than a two year period when th6
 prerogatives    of the forthoomlng Legislature      ln raspeat to
 the expendituree OS publio moneys will not be trangreased.
           It 1s understandable, thererore,  when thEzrgtnz
Atkins Y. State Highway Dapartmant, sups,    say61
to be understood, horever, that.we hold the appropriation
gtood ror a longer term than two (8) yearae.
          And when the Supreme Court OS Texas in Hekle Y,
Binloy  aupra, dealaresr  "ii they had made an appropriation
in un&takable   terms whioh was to oontinue for all time, it
tight be held valid for two years, and inopsratlvs thereafteP.
‘-norable     Bert lord,    Mmlnlstrator,   Eage 7


              Whioh   prinolple is again affirmed by the Supreme
Court in Dallas       County v. MoCornbs, 140 S. W. (2Q) llO9, wbere-
in it was said:
               *Plaintiff     in error contends that even if
        this apFro~rlati3n       running for five years is in
        violation    of the;: two years* provision      of ueetlon
        6 of &ticle       VlXX of our ionstltutlon      as applied
        to the five year period taken as a whole, still
        it is not in vfolatlon        ot sucrh aonstltutlonal
        provision    as applied to the first        two years of
        tie five year period.         It seems to be the law
        that where the Legislature        has made ‘an aaDr*
          ri~atlon in unmistakable terms, @ which continues
          or a longer period than two years, suoh appro-
        priation may be upheld for the first           two years,
        and would be inoperative        thereafter,     Fiakle Y.
        Finley,   91 Tsx. 484, 44 S.W. 480, 4@.           It will
        be noted that the rule of law announosd in ldokle
        v. Finley,    supra, aontem lates that that apprc
        priatlon    shall be made ‘ii unmlstabble         terms’.
        We interpret      this to ,Qean that lf en approprla-
        tion .is made for more than two years, it oan be
        enfaMed for the first tm years if it appears
        that the Legislature       undoubtedly Intended sueh
        apgroprlatlonto operate for two years, regard-
        less of whether or not it could do so thereafter.
        Fe th%k that this rule oannot aid this appro-
        priation,    beoause wbsn all of the provisions         of
        this hat are oonslaered together,           we cannot say
        tt;atthe Legislaturewould undoubtedly have passed
        it to operate for two years only, lnstend of five
        years as provided by the Act.
             “.. . . .. n
             ILouse Bill    8 is a tax mearureg itis c&led the
omnibus tax law. One of the numerous additional        or new
taxes    inposed   by the Act is found in Artiale 1X. The ro-
visions of Article IX were to beaome eff8etive    thirty 'I90)
days from the effeotlve date of House Bill 8. The appro-
priation ln Seotion 3 of ,,;rtiole IX w~ls for the obvious
         and In the Inherent neaessity,    of enabling the
+$$??%.quor Control Board to enforcre and colleot     the tax
Honorable    B&t FOrtl, AbPinlStrator,     Page 8


levied by .irtlolO ut.     The Legislature  itself  recognized
that new Stamps, additional      auditors, eaployeea,   torum, and
reoorde, would be neoartaary to efteotuate      the pro~lslont~
of .irtlole  IX. These eonsldertatlon8 oorapel ud to attribute
to the Leglsleture    the intent that the appropriation      in SOQ-
tion 3 should be operative regar4leas      of whether or not it
eeula   be 60 ror e longer   psrlod than two years.
             AOOOr6f~l~,     It la the 0oneldersd opinion oi this
department   that the appropriation       in seatlon 3 of Artiole     IX
or House Bill 8 or the 47th Legfslature          is sufriolentlp    spe-
oifio  under  the Constitution     of Texas and that the approprla-
tlon mde therein ia efrectire          although not for a longer
tera then two years from its ektlve            date     an4 until an4
as mocllrled or superseded      by tbs  67th Legisiature.       See SaO-
tion  6 0r ArtlOle XXI o? IEDuarBill 6,